DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the alternator".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the first and second drive shafts".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim limitation will be read as “the at least one drive shaft”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Brummett et al. (US 20050035657), hereinafter referred to as Brummett, in view of Wurtele (US 20040104578), hereinafter referred to as Wurtele, in view of Stockbridge (US 20150013357), hereinafter referred to as Stockbridge. 

Re claims 1 and 3, Brummett teaches a compressor sub-system (system 49, 55, 59) for an air conditioning system for a vehicle comprising a fuel tank (20) containing diesel fuel (implicit, e.g. ¶ 27, “diesel engine”) and a vehicle main engine (25) operatively connected to the fuel tank, where the air conditioning system comprises a condenser (55) and an evaporator (59), the vehicle defines a passenger compartment (compartment where 59 blows air to), and the vehicle main engine operates using the diesel fuel (e.g. ¶ 27, “The auxiliary power unit 21 has a small engine 47, which is preferably a four-stroke diesel engine that runs on fuel from the same source as the engine of truck tractor 11. Fuel line connections can be readily made with minor modifications to a fuel pickup area (not shown) of the vehicle fuel tank”), the compressor sub-system comprising:
a compressor (49);
an engine (47) configured to operate on diesel fuel (implicit, e.g. ¶ 27, “diesel engine”), where the engine
comprises at least one drive shaft connected to the compressor (implicit), and
is operatively connected to the fuel tank (implicit, e.g. ¶ 27, “diesel engine”); wherein
the condenser is operatively connected to the compressor (implicit); and
the evaporator is operatively connected to the condenser and to the compressor (implicit);
the engine combusts diesel fuel from the fuel tank to rotate the at least one drive shaft (implicit); and
rotation of the at least one drive shaft operates the compressor to cause working fluid to flow such that the evaporator air conditions the passenger compartment (implicit).
Brummett does not explicitly teach the limitation of the engine being a rotary engine and the compressor and the engine being directly connected by the shaft. 
However, Wurtele teaches the general concept of interchanging a regular crank engine for a rotary engine in the vehicle arts (e.g. ¶ 21, “Further, while the typical internal combustion engine employs a crankshaft from which the output is taken, other engine types, such as a Wankel rotary engine”). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the engine for a rotary engine in Brummett since Wurtele teaches the equivalence of regular crank engine for a rotary engine for their use in the vehicle art and the selection of any of these known equivalents to use in the vehicle would be within the level of ordinary skill in the art.
Further, Stockbridge teaches a transport climate control vehicle comprising a compressor (22) directly connected to an engine (32) by a shaft (See Fig 2; ¶ 17, “the compressor 22 comprises a reciprocating compressor having a compressing mechanism (not shown) mounted on a shaft that is directly coupled to and driven by the fuel-fired engine 32”). 
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Brummett and integrated the compressor and the engine being directly connected by the shaft, as taught by Stockbridge, in order to preserve any energy loss caused by transmission lost (i.e. parasitic bending hysteresis and sliding friction). 
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claims 2 and 4, Brummett teaches a compressor sub-system as recited in claim 1.  Brummett further teaches in which the vehicle further comprises an alternator (67), wherein the at least one drive shaft is operatively connected to the alternator (see Fig 2). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 5, Brummett teaches a compressor sub-system (system 49, 55, 59) for an air conditioning system for a vehicle comprising a fuel tank (20) containing diesel fuel (implicit, e.g. ¶ 27, “diesel engine”) and a vehicle main engine (25) operatively connected to the fuel tank, where the air conditioning system comprises a condenser (55) and an evaporator (59), the vehicle defines a passenger compartment (compartment where 59 blows air to), and the vehicle main engine operates using the diesel fuel (e.g. ¶ 27, “The auxiliary power unit 21 has a small engine 47, which is preferably a four-stroke diesel engine that runs on fuel from the same source as the engine of truck tractor 11. Fuel line connections can be readily made with minor modifications to a fuel pickup area (not shown) of the vehicle fuel tank”), the compressor sub-system comprising:
a compressor (49);
an alternator (67),
an engine (47) configured to operate on diesel fuel (implicit, e.g. ¶ 27, “diesel engine”), where the engine
comprises at least one drive shaft, where
the at least one drive shaft is operatively connected to the compressor (implicit),
the at least one drive shaft is operatively connected to the alternator (see Fig 2),
is operatively connected to the fuel tank (implicit, e.g. ¶ 27, “diesel engine”); wherein
the condenser is operatively connected to the compressor (implicit); and
the evaporator is operatively connected to the condenser and to the compressor (implicit);
the engine combusts diesel fuel from the fuel tank to rotate the at least one drive shaft (implicit); and
rotation of the at least one drive shaft operates the compressor to cause working fluid to flow such that the evaporator air conditions the passenger compartment (implicit);
rotation of the at least one drive shaft of the rotary engine operates the alternator (implicit).
Brummett does not explicitly teach the limitation of the engine being a rotary engine and the compressor and the engine being directly connected by the shaft. 
However, Wurtele teaches the general concept of interchanging a regular crank engine for a rotary engine in the vehicle arts (e.g. ¶ 21, “Further, while the typical internal combustion engine employs a crankshaft from which the output is taken, other engine types, such as a Wankel rotary engine”). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the engine for a rotary engine in Brummett since Wurtele teaches the equivalence of regular crank engine for a rotary engine for their use in the vehicle art and the selection of any of these known equivalents to use in the vehicle would be within the level of ordinary skill in the art.
Further, Stockbridge teaches a transport climate control vehicle comprising a compressor (22) directly connected to an engine (32) by a shaft (See Fig 2; ¶ 17, “the compressor 22 comprises a reciprocating compressor having a compressing mechanism (not shown) mounted on a shaft that is directly coupled to and driven by the fuel-fired engine 32”). 
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Brummett and integrated the compressor and the engine being directly connected by the shaft, as taught by Stockbridge, in order to preserve any energy loss caused by transmission lost (i.e. parasitic bending hysteresis and sliding friction). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892). US 20150000636 teaches similar engine contruction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        12/10/2022